PER CURIAM
Petitioner, an inmate in the penitentiary, seeks review of an “order” dated August 26, 1987, that he asserts assigned him to administrative segregation for one year. The parties do not dispute that petitioner was placed in administrative segregation on August 25, 1987, and remained there for more than seven days. An order placing an inmate in administrative segregation for more than seven days is reviewable. See Evans v. OSP, 87 Or App 514, 743 P2d 168 (1987). Petitioner had 30 days from the date of the order for which review is sought to petition for review. ORS 421.195. He filed the petition on October 16,1987. It is untimely, whether his appeal is from the August 26, 1987, document or from an order of September 4, 1987, that respondent asserts is the order that assigned petitioner to administrative segregation commencing August 25,1987.
Petition for judicial review dismissed.